Citation Nr: 1435337	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as major depressive disorder and/or intellectual developmental disorder


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  Intellectual developmental disorder is a congenital disability; VA regulations do not permit an award of service connection for congenital or developmental disabilities.

2.  The Veteran's major depressive disorder with psychotic features had its onset in service. 


CONCLUSIONS OF LAW

1.  Service connection for intellectual developmental disorder, as a congenital disability, is prohibited by law.  38 C.F.R. §§ 3.303(c), 4.9. 4.127 (2013).

2.  Major depressive disorder with psychotic features was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for major depressive disorder with psychotic features and denies service connection for intellectual development disorder, a disability for which service connection is not available.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran and his sister have competently reported, to include their testimony at a May 2012 Decision Review Officer hearing, that he experiences depressive symptoms as a result of incidents in service, to specifically include having to repeat basic training, being assigned to menial tasks, and being treated harshly by superiors.  While his service treatment records, including his service entrance and service separation examinations, show no symptoms or diagnoses of psychiatric or cognitive disabilities, his service personnel records reflect inferior achievement/performance evaluation marks, specifically attributed to the Veteran's inability to follow-through on directives, as well as an incident of being absent without leave towards the end of his enlistment period.  

Lay statements from the Veteran's sister, among others, indicate that since service the Veteran has manifested significant cognitive and psychiatric (primarily depressive) symptomatology.  VA treatment records beginning in September 2001 note diagnoses of depression, a February 2002 rating decision granted nonservice-connected pension based on a diagnosis of depression in those records, and a November 2002 SSA determination granted benefits predicated on a diagnosis of affective/mood disorder.  While the February 2014 VA examiner indicated that there was no current evidence of depression on examination, especially in light of the Veteran's denial of current depressive symptoms, he acknowledged that the Veteran's depression could be cyclical in light of his limited insight and judgment.  Moreover, because a diagnosis of major depression is noted in VA treatment records dated during the appeal period, the Board finds that the evidence supports a current diagnosis of major depressive disorder with psychotic features.  Further, the February 2014 VA examiner diagnosed intellectual development disorder, which the examiner found was a developmental condition that likely preexisted service.  

Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Here, the February 2014 VA examiner found that the Veteran's intellectual developmental disorder was a congenital disability that likely preexisted service.  Therefore, any claim for service connection for intellectual developmental disorder is barred by law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

However, service connection may be granted for defects of congenital, developmental, or familial origin, if such defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).  Here, the evidence establishes that the Veteran's major depressive disorder with psychotic features either had its onset in service or is a superimposed disease to the congenital intellectual developmental disorder.  In the July 2014 VHA opinion, the VHA specialist found that it was at least as likely as not that the Veteran had the beginning of a depressive disorder during service, and that his current symptoms constituted a diagnosis of major depressive disorder with psychotic features.  On these bases, the Board finds that service connection for major depressive disorder is warranted.


ORDER

Service connection for intellectual developmental disorder is denied.

Service connection for major depressive disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


